Citation Nr: 0116392	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
dislocation, left shoulder (non-dominant) with limitation of 
motion.

2.  Entitlement to an evaluation in excess of 20 percent for 
left anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to September 
1980.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In his June 2000 notice of disagreement, the veteran 
indicated that he had experienced depression as the result of 
pain from his service-connected disabilities.  This matter is 
referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has pain in his left shoulder (non-dominant) 
with limitation of motion and he can elevate the shoulder to 
90 degrees and abduct to 70 degrees.

3.  The veteran's left anterior cruciate ligament 
reconstruction manifests limitation of flexion to 110 
degrees, numbness of the leg behind the patella, with normal 
extension of the knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for dislocation, left shoulder (non-dominant) 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5203 (2000); the Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left anterior cruciate ligament 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5257, 5260, 5261 (2000); the Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

In this case, the veteran was afforded a VA examination in 
April 2000.  Further, the RO issued him a statement of the 
case in June 2000.  That statement of the case was reissued 
to the veteran, who apparently did not receive the first 
copy.  The second statement of the case includes findings 
relevant to the VA examination in April 2000; thus, the RO 
did, in fact, review the April 2000 VA examination report in 
its adjudication of the claim and prior to certifying the 
case to the Board.  In other words, the VA examination in 
April 2000 constituted substantial compliance with the VA's 
duty to assist the veteran develop the claim, and there is 
adequate medical evidence to currently ascertain the severity 
of the veteran's service-connected disabilities.  Because of 
these actions, the Board concludes that the notice-assist 
provisions of the VCAA have been met.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Increased rating:  Left shoulder

The veteran established service connection for dislocation of 
the left shoulder in January 1981, and he currently is 
assigned a 20 percent evaluation under Code 5203-5201.  Code 
5201 provides that a 20 percent evaluation is warranted for 
limitation of motion of the arm at shoulder level, or to 
midway between the side and shoulder level.  A 30 percent 
evaluation is warranted with limitation of the arm to 25 
degrees from the side.

Under Code 5200, ankylosis of the scapulohumeral articulation 
warrants a 20 percent evaluation for favorable ankylosis with 
abduction to 60 degrees and when the veteran can reach his 
mouth and head.  A 30 percent evaluation is warranted for 
intermediate ankylosis between favorable and unfavorable 
angle, and a 40 percent evaluation is warranted for 
unfavorable ankylosis, abduction limited to 25 degrees from 
the side.  See 38 C.F.R. § 4.71a, Code 5200.

Under Code 5202 for other impairment of the humerus, a 20 
percent evaluation is warranted for recurrent dislocation at 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level.  Further, a 20 percent 
evaluation is warranted for recurrent dislocation at 
scapulohumeral joint with frequent episodes and guarding of 
all movements.  A 40 percent evaluation is warranted for 
fibrous union of the humerus.  See 38 C.F.R. § 4.71a, Code 
5202.

Under Code 5203, impairment of the clavicle or scapula, a 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement.  A higher schedular evaluation is not 
available under Code 5203.  See 38 C.F.R. § 4.71a, Code 5203.

Full shoulder forward flexion and abduction is to 180 
degrees.  Full external rotation is to 90 degrees up and 
down.  See 38 C.F.R. § 4.71, Plate I.

In November 1998, the veteran complained of having shoulder 
pain.  The treatment record shows that his ability to lift 
weights had decreased.  He was diagnosed with a recurrent 
left shoulder dislocation.  Physical examination showed that 
range of motion was decreased, and the veteran could not 
abduct further than 90 degrees.  Strength was 5/5 and his 
sensation was intact.  A diagnosis was also rendered of 
degenerative joint disease.

The veteran also complained of having shoulder pain in March 
1999.  There were no relevant medical findings, however, 
rendered by the examiner.

A treatment record from February 2000 shows that the veteran 
said that he could not adequately use his left shoulder.

At a VA examination in April 2000, the veteran said that he 
used Tylenol for pain, and he slept in a seated position to 
prevent further dislocations.  He was right handed.  Physical 
examination reveals that there was atrophy of the left arm.  
Forward elevation was to 90 degrees, and the examiner said 
that normal elevation would be to 180 degrees.  Abduction was 
70 degrees, and the examiner said that normal abduction would 
be to 180 degrees.  External rotation and internal rotation 
were both to 20 degrees; the examiner reported that normal 
rotation would be to 90 degrees.  Strength was 3+/5.  The 
examiner also noted that the veteran had pain when he 
attempted to move the shoulder versus resistance.

In light of this medical evidence, the Board will deny the 
claim for an increased rating for the left shoulder 
dislocation.  The Board notes that the relevant medical 
evidence shows that the veteran is right handed, and the 
matter presently before the Board regards the veteran's left, 
or non-dominant, shoulder.  Thus, the relevant rating Codes 
that the Board has referenced in this decision all include 
the portion of the Codes for the non-dominant upper 
extremity.  

That aside, the Board has determined that a denial on this 
particular claim is justified because of the applicable 
medical evidence, which includes an April 2000 VA examination 
report showing that the veteran could elevate his left arm to 
90 degrees and abduct to 70 degrees, and no farther.  Under 
Code 5201, a rating in excess of 20 percent is not warranted 
unless there is limitation of the arm to 25 degrees from the 
side.  Thus, an evaluation in excess of 20 percent under this 
Code is not warranted.

Further, there is no evidence that there is ankylosis of the 
veteran's left upper extremity.  Rather, although there is a 
definable reduction of motion, the veteran can elevate and 
abduct the arm to the degrees as stated, supra.  Those 
findings in themselves reveal that Code 5200 is not relevant 
and there is no ankylosis.  Code 5202, on the other hand, 
fits the fact pattern in this case because the veteran is 
having recurrent dislocations in the left shoulder.  The 40 
percent evaluation is warranted for fibrous union of the 
humerus.  There is no evidence that the veteran's left 
shoulder disorder is manifesting this symptom.  As stated 
above, Code 5203 does not provide a schedular evaluation 
greater than 20 percent.  Because there are no more relevant 
Diagnostic Codes regarding the veteran's left shoulder 
disorder, the Board must conclude that an evaluation in 
excess of 20 percent is not warranted for the veteran's 
dislocation, left shoulder (non-dominant), with limitation of 
motion.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

Increased rating:  Left anterior cruciate ligament (ACL)

The veteran has also established service connection for ACL 
reconstruction in his left knee under Code 5257.  He has a 20 
percent evaluation.  That Code, other impairment of the knee, 
provides a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is provided for severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Code 5257.

The Board has considered whether the veteran is entitled to a 
higher or separate rating under alternative Diagnostic Codes.  
As to the veteran's limitation of motion of the left knee, a 
20 percent evaluation is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent evaluation 
is warranted for limitation of extension of leg to 20 
degrees.  A 40 percent evaluation is warranted for limitation 
of extension of leg to 30 degrees, and a 50 percent 
evaluation is warranted for limitation of extension of leg to 
45 degrees.  See 38 C.F.R. § 4.71a, Code 5261.  Flexion of a 
leg limited to 30 degrees is rated 20 percent.  Flexion to 15 
degrees, which is the maximum rating for limitation of 
flexion of the knee, is rated 30 percent.  See 38 C.F.R. 
§ 4.71a, Code 5260.

A normal range of motion for the knee by VA standards is from 
zero degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has X-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257, provided that additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either Code 5260 or Code 5261, which 
includes flexion limited to 60 degrees or extension limited 
to 5 degrees, or when there is painful motion such that it 
adds to the actual limitation of motion shown under Code 5260 
or Code 5261.  9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted under Code 5003 and 38 C.F.R. 
§ 4.59, when a veteran technically has full range of motion 
that is inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the veteran's knee has been examined by the VA.  
Treatment records show that he complained of having knee pain 
in November 1999 and December 1999.  The treatment records do 
not reflect any significant findings regarding the condition 
of the veteran's knee; however, they document his complaints 
of pain.

The VA examination report from April 2000 is probative of the 
condition of the knee.  That report shows that the veteran 
had pain, weakness, and limitation of motion of the knee.  He 
had a second injury to the knee and he had the left lateral 
meniscus excised and the ACL repaired.  He had pain with 
walking, going down stairs and down hills.  He could not 
squat.  The knee was swollen, and he reported flare-ups once 
per week.  Physical examination of the knee revealed that 
there was atrophy of the left thigh.  Range of motion was 
extension to normal and flexion to 110 degrees.  There was 
some numbness over the patella in the lateral area of the 
knee, and a positive anterior drawer sign.  There was also 
pain with rotation of the tibia on the femur.  A diagnosis 
was rendered of status post internal derangement of the left 
knee.

An X-ray of the knee was also taken.  The report showed only 
that the veteran was status post anterior cruciate ligament 
repair surgery.

After examining the applicable medical evidence, the Board 
has determined that the veteran's claim of entitlement to an 
increased evaluation should be denied.  The Board is 
predominantly basing this denial on the VA examination report 
from April 2000.  The Board notes that the examiner never 
used the term "severe" in characterizing the severity of 
the veteran's knee impairment.  Further, although there is 
clearly a discernable knee impairment, Code 5257 requires 
that for an increased evaluation in excess of 20 percent, the 
disorder must manifest severe recurrent subluxation or 
lateral instability.  There is no evidence of such impairment 
of the veteran's knee.

Moreover, the April 2000 examination report shows that the 
veteran had "normal" extension of the knee.  Thus, under 
Code 5261, a higher evaluation is not warranted.  The 
examination report also showed that there was limitation of 
flexion of the knee to 110 degrees.  Under Code 5260, a 
higher evaluation is not warranted.  That Code provides that 
a higher evaluation would be warranted for limitation of 
flexion to 15 degrees.  The Board acknowledges that the 
veteran has numbness and pain in the knee, and there is some 
limitation of flexion; nevertheless, under all of the 
relevant Diagnostic Codes, a higher evaluation than 20 
percent is not warranted in light of the schedular 
requirements.  As a final matter, there is no evidence that 
there is current arthritis of the left knee.  Neither the 
physical evaluation nor the X-ray report showed any such 
impairment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the left knee.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
Board notes that it again considered the doctrine of 
reasonable doubt, but that doctrine will not be applied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
dislocation, left shoulder (non-dominant) with limitation of 
motion is denied.

Entitlement to an evaluation in excess of 20 percent for left 
anterior cruciate ligament reconstruction is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

